Citation Nr: 0030443	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-23 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Evaluation of residuals of a fracture of the fifth 
metacarpal of the right hand, rated as noncompensably 
disabling from March 10, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 until 
January 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1998 
rating decision by the Columbia, South Carolina Regional 
Office (RO) which, among other things, denied service 
connection for PTSD and a left shoulder disability.  Service 
connection for residuals of a fracture of the fifth 
metacarpal of the right hand was granted; it was rated as 
noncompensably disabling (zero percent) from March 10, 1998. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue as 
shown on the preceding page.

(Consideration of the service connection claims is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

Residuals of a fracture of the fifth metacarpal of the right 
hand are manifested by a bony prominence, and pain and 
tenderness to palpation; the veteran is shown to otherwise 
have full range of motion and function of the right fifth 
finger. 



CONCLUSION OF LAW

A 10 percent rating is warranted for residuals of a fracture 
of the right fifth metacarpal.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5156, 5227), 4.118 (Diagnostic Code 7804) 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with the 
service-connected right fifth finger disability are more 
disabling than the noncompensable evaluation reflects.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The record reflects that the service-connected residuals of a 
fracture of the fifth metacarpal have been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5227 which 
provides that ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  Extremely unfavorable 
ankylosis (all joints in extension or in extreme flexion, or 
with rotation and angulation of bones, see § 4.71a) will be 
rated as amputation under Diagnostic Code 5156.  Diagnostic 
Code 5227.

A 10 percent evaluation for amputation of the little finger 
of the major or minor upper extremity may be assigned if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection; a 20 
percent evaluation requires that the amputation involve 
metacarpal resection with more than one half of the bone 
lost.  Diagnostic Code 5156.

Employment clinic records show that the veteran has sustained 
additional injury to the right hand throughout the years.  He 
was shown to have injured the right hand in October 1981, and 
lacerated the right fifth finger in February 1984.  In 
October 1996, it was reported that he caught the right hand 
in a boat motor with resultant swelling of some fingers for 
which medication was prescribed.   

The appellant was afforded a VA general medical examination 
in June 1998 and provided a history of injury in service.  He 
stated that he had right hand pain and problems with grip 
strength.  The right hand appeared mildly edematous.  No 
subjective change in grip strength was appreciated.  
Neurological examination was normal.  The examiner indicated 
that an orthopedic evaluation would follow.  

Upon VA joints examination the following month, it was 
reported that the veteran worked at a tool company setting up 
machinery.  He related that the right hand had been 
relatively non-painful until recently, when he began having 
pain on the ulnar border just distal to the wrist.  It was 
reported that he had no other problems with the hand.  
Physical examination of the right hand revealed no deformity 
of the distal aspect of the fifth finger of the right hand.  
It was observed, however, that there was a bony prominence at 
the base of the fifth metacarpal.  The area was tender to 
palpation.  Range of motion of the wrist was full and 
painless.  The fifth metacarpal was not shortened compared to 
the contralateral side, and did not have any rotational or 
angular deformity.  The hand was neurovascularly intact.  
There was tenderness to palpation over the bony protuberance 
and some tenderness with shaking of the hands.  An X-ray of 
the right hand revealed deformity at the base of the fifth 
metacarpal bone suggesting an old healed fracture.  An 
assessment of status post right hand fracture was rendered.  
The examiner commented that this was causing the veteran some 
pain with hand shaking and direct pressure over the area, but 
that it should not have caused him any problems with his 
activities of daily living or his ability to maintain his 
current occupation.  

The veteran most recently underwent VA examination of the 
right hand in July 1999.  The examiner stated that the claims 
folder was reviewed and that there was agreement with the 
findings from the previous VA examination.  It was observed 
that the veteran appeared to have had a boxer's fracture or a 
fracture of the small metacarpal neck on the right hand.  It 
was noted that he complained of pain at the 
metacarpophalangeal joint that was relieved by non-steroidal 
anti-inflammatory drugs and decreased activity.  He reported 
problems with the hand after using it for extended periods of 
time.  On physical examination, there was full range of 
motion of the right hand and full extension of all fingers 
and the thumb.  It was noted that he also had zero to 90 
degrees flexion at the metacarpophalangeal joint from the 
index to small fingers.  There was no rotational deformity 
with grasp and the appellant was observed to grasp a pencil 
without difficulty.  He had zero to 120 degrees at the distal 
interphalangeal joint, and zero to 90 degrees at the 
metacarpophalangeal joints of all fingers without rotational 
deformity.  His flexor digitorum superficialis, flexor 
digitorum profundus, extensor digitorum communis from the 
index to small fingers appeared intact.  There was 5/5 motor 
strength to grip.  It was noted that the appellant did have 
pain to palpation over the volar aspect of the fifth 
metacarpal.  The median, radial and ulnar nerves were intact.  
He had 2+ radial pulses and less than two second capillary 
refill in each finger.  Following examination and an X-ray, 
an impression of old healed boxer's fracture of the right 
fifth metacarpal neck with no deficits in range of motion 
strength was rendered.  It was added that the veteran did 
have some pain over the metacarpal to palpation.  

The veteran testified in May 2000 that he experienced 
clumsiness with his right hand and that it ached and swelled.  
He stated that he had to use his hand for gripping and 
tightening screws, nuts, and bolts.  He indicated that the 
right hand was greatly hampering him in these efforts.  He 
related that he was trying to use the left hand to do the 
work, but that it was slowing him down.  The appellant 
testified that his hand would cramp at times, that he had 
pain every day, sometimes with radiation into the arm, and 
that he had been prescribed medication.  He indicated that it 
was common for him to drop tools on account of the right hand 
disability.  

As noted above, the evidence reflects that the veteran has 
pain and tenderness in the area of the right fifth 
metacarpal.  This was shown on at least two VA examinations 
and provides a basis for granting a 10 percent rating.  
Specifically, the Board finds that such a rating is warranted 
by analogy to a tender and painful scar.  38 C.F.R. § 4.20, 
4.118.  Although the veteran has complained of various 
difficulties while using his right hand, it has been 
specifically determined that the problems he experiences 
should not cause him any difficulties with daily tasks or 
occupationally.  Consequently, the Board finds that the 
functional difficulties caused by the veteran's fracture 
residuals do not result in disability for which a rating 
greater than 10 percent may be assigned.  

It was indicated on most recent VA examination in July 1999 
that the appellant had normal range of motion of the fingers.  
The record reflects that none of the joints of the right 
fifth finger has been shown to be in full extension or in 
extreme flexion; nor is there rotation or angulation of the 
bones.  No objectively demonstrated decreased right hand grip 
strength or weakness due to the service-connected right fifth 
finger has been indicated on any VA examination to date.  No 
swelling, false motion or crepitus of the right fifth finger 
has been observed or elicited.  Consequently, the Board finds 
that right fifth finger debility does not equate to extremely 
unfavorable ankylosis which would be required to receive more 
than a noncompensable rating under rating criteria set forth 
in 38 C.F.R. § 4.71a.  Thus, a rating greater than 10 percent 
is not warranted.  Even with pain, which the veteran has 
described as continuous and presumably was extant at the time 
of the examinations, the veteran had normal motion of the 
finger.  Moreover, it appears that the appellant has had 
other intervening injury to the right hand which has not been 
considered a consequence of the service-connected disability. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in order to determine whether the veteran has 
any current functional loss due to pain and/or painful 
motion, or as a result of weakened movement, premature or 
excess fatigability, or incoordination as a basis for a 
higher evaluation in this regard.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted previously, however, he was 
shown to have normal motion of the finger despite his 
symptoms.  On VA examination in July 1998, it was felt that 
the disability should not have caused any problems with his 
daily activities, including occupational pursuits.  In 
summary, there is no basis for awarding a rating greater than 
10 percent.  

The Board has reviewed the entire record and, for the reasons 
already enunciated, finds no basis for awarding greater than 
a 10 percent rating since the award of service connection was 
made.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).


ORDER

A 10 percent rating for residuals of a right fifth metacarpal 
fracture is granted, subject to the laws and regulations 
governing the award of compensation benefits.  


REMAND

Service Connection for PTSD

Service administrative records reflect that the veteran 
served in the United States Army and was discharged from 
active duty at the rank of E-5.  He was shown to have had 
duty in Vietnam between October 1969 and October 1970 with a 
military occupational specialty of radio operator attached to 
the 168th Engineering Battalion and the headquarters of the 
554th Engineering Battalion.   He received medals and 
citations which included the Vietnam Service Medal, the 
Vietnam Campaign Medal with device, two Overseas Service Bars 
and a Sharpshooter Badge, and served during the Vietnam 
Summer-Fall, Winter-Spring and Thirteenth campaigns. 

The veteran contends that he developed PTSD as a result of 
stressful events he experienced while serving in the Republic 
of Vietnam.  The representative asserts that the VA has 
failed in its statutory duty to assist the veteran because it 
did not send an inquiry to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to verify 
the claimed stressors.  The Board agrees.  

Generally speaking, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone will establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1999).  The Court has held 
that it is the distressing event, rather than the mere 
presence in a "combat zone" which constitutes a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 99 (1993).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  With this in mind, 
the Board notes that PTSD was diagnosed following a September 
1999 VA examination, and when the veteran was seen by a 
psychologist in April and July 1998.  Events relative to his 
experience in Vietnam were identified by the examiners prior 
to arriving at the conclusion that the veteran had PTSD.  

Although the veteran did not respond to a March 1998 request 
by the RO that he identify stressful experiences in enough 
detail that a search for corroborating evidence could be 
conducted, the Board notes that he identified some events 
when examined by VA.  His unit being subject to rocket and 
mortar attacks, and the death of a sergeant he knew were the 
events he primarily described.  He also gave greater detail 
about such events when he testified in May 2000.  Given that 
VA knows the unit to which he was assigned, and the period 
during which he served in the Republic of Vietnam, the Board 
concludes that an attempt to assist the veteran by searching 
for corroborating evidence should be conducted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  So that this may be done, a remand is required.  


Service Connection for Left Shoulder Disability

As for the claim of service connection for a left shoulder 
disability, the Board notes that service medical records 
specifically refer to the veteran's shoulders.  An entry 
dated in June 1971 shows that he had been involved in an 
automobile accident the previous night with complaints which 
included right shoulder pain.  It was noted, however, that 
physical examination disclosed a great deal of tenderness 
over the left trapezius.  An impression of soft tissue injury 
was rendered.  In July 1971, a brief clinic note was prepared 
to the effect that there was numbness of the left shoulder.  
It was reported that an X-ray was negative.  A radiology 
report dated in September 1971 shows that an X-ray was 
ordered pursuant to a question of left shoulder trauma.  No 
significant abnormality was shown at that time.  Upon 
examination in October 1971 for separation from service, the 
upper extremities were evaluated as normal and no defects 
were recorded.  

The veteran filed a claim for service connection for 
residuals of left shoulder injury in March 1998.  He was 
afforded a VA examination in June 1998.  The appellant 
rendered a history of injuring his left shoulder in basic 
training while working on parallel bars, and said that he had 
dislocated the joint.  He related that he had had partial 
dislocations of the left shoulder since the initial incident.  
Upon examination, mild laxity of the left shoulder was noted, 
especially with anterior manipulation.  An impression of 
status-post dislocation of the left shoulder per the 
veteran's report with some laxity of the joint was rendered.  
It was noted that the veteran would been seen by an 
orthopedist for further evaluation.  

Upon a VA joints examination in July 1998, the veteran 
provided a similar history of injury, but added that he was 
unsure as to whether his shoulder was truly dislocated.  An 
assessment of status-post left shoulder injury was rendered.  
The examiner commented that it was unclear as to whether a 
true dislocation had occurred in this case, but that there 
were no clinical signs or symptoms of instability at that 
time.  It was noted, however, that the veteran did have a 
clinical picture and symptoms consistent with impingement.  
Radiological study of the left shoulder was interpreted as 
showing mild degenerative joint disease, predominantly at the 
region of the greater tuberosity of the proximal left 
humerus.  No other abnormality of the left shoulder was 
observed.  

Subsequently received were employment-related clinic notes 
dating from 1975 showing that, on initial medical 
examination, the appellant denied any problem with his 
shoulder, bones or joint.  He was subsequently shown to have 
sought treatment for sharp pain of the right shoulder blade 
in August 1976.  In January 1981, he complained to pain in 
the left shoulder when he raised the arm.  It was reported 
that it had begun hurting the day before at the end of his 
work shift.  In October 1981, the veteran complained of a 
sore left shoulder for which medication was prescribed.  A 
September 1988 entry described pain in the left shoulder 
which had begun that morning.  It was noted that there had 
been no injury.  Left shoulder pain upon awakening was 
reported in July 1990.  In August 1992, it was recorded that 
the veteran was seen for left shoulder pain which he related 
he had injured during basic training in the military.  The 
appellant sought treatment in October 1996 for a right 
shoulder problem.  

VA outpatient clinic records dated in February 1998 reflect 
complaints of pain with abduction of the left shoulder for 
which an assessment of rotator cuff tendinitis was rendered.  
The veteran was afforded a VA examination in July 1999 
primarily pertaining to the right hand.  It was noted at that 
time, however, that he reported gradually increasing left 
shoulder pain and that he had first injured it in basic 
training.  Following physical examination and review of X-
rays reportedly obtained the previous June, an impression was 
made that findings were consistent with a diagnosis of 
impingement syndrome.  

The veteran reiterated upon personal hearing in May 2000 that 
he had injured his left shoulder on the parallel bars in 
approximately 1969.  He stated that it was very painful and 
would pop out of joint if he threw his hands up very quickly. 
He related that he first sought treatment for such in the 
1990's and was currently having problems with pain and an 
inability to hold up the arm.

What is significant about the veteran's case is that no 
definite medical opinion has been provided as to whether 
current disability is attributable to in-service event(s), 
such as the injury reported by the veteran.  The July 1998 VA 
examiner suggested, by her clinical assessment, that the 
veteran indeed had residuals of a left shoulder injury, but 
it was not clear that the injury to which the examiner 
alluded was one that occurred during service.  In order to 
clarify this point, further assistance to the veteran is 
required.  Veterans Claims Assistance Act of 2000.

For the reasons set forth above, this case is REMANDED for 
the following actions:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation of his PTSD and left shoulder 
disability.  The RO should obtain all 
records identified by the veteran.  If 
records are not obtained, the RO should 
tell the veteran about the records that 
it could not acquire, explain what 
efforts were taken to obtain the records, 
and describe further action to be taken 
with respect to the claim(s).  

2.  The RO should again ask the veteran 
to provide as much detail as possible 
regarding each of the claimed in-service 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  

3. USASCRUR should be asked to examine 
each incident reported by the veteran and 
provide as much information as possible 
about the veteran or about the veteran's 
unit having engaged in combat or having 
been involved with any of the claimed 
events.  The service department should be 
asked to say whether any additional 
information is required of the veteran to 
conduct its research.  If so, this should 
be accomplished.  A search should also be 
made for unit histories and morning 
reports that might corroborate any of the 
events described by the veteran.

4.  A psychiatrist should be asked to 
review the claims folder, including 
information obtained from the service 
department regarding the occurrence of 
claimed stressors, and all evidence 
obtained relative to the claim of service 
connection for PTSD.  Psychological 
testing to determine whether the veteran 
experiences PTSD should also be 
conducted.  The psychiatrist, after 
reviewing these test results, and the 
information in the claims folder, should 
examine the veteran and provide an 
opinion as to whether the veteran meets 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service stressors, or the 
lack of such evidence.  All findings, 
opinions and bases therefor should be set 
forth in detail.  

5.  An orthopedic examiner should be 
asked to review the claims file, examine 
the veteran, and provide an opinion as to 
the medical probabilities that the 
veteran experiences left shoulder 
disability that is attributable to 
military service or events coincident 
therewith, such as the in-service injury 
described by the veteran.

6.  The RO should examine the reports of 
examination to ensure compliance with the 
directives of this remand.  If any action 
is incomplete, especially with respect to 
the medical opinion evidence requested, 
the examination should be returned to the 
examiner for completion.

7.  The RO should take adjudicatory 
action based on the entire record, 
including evidence obtained pursuant to 
this remand.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -


